Title: To George Washington from John Van Sice, 5 March 1790
From: Van Sice, John
To: Washington, George

 

Sir
Schenectady [N.Y.] March 5th 1790

Am Sensible of my presumption—when I trouble So great a personage with my little concerns, but the distressed circumstances of my family urges the necessity of craving your Interposition—I have from the commencement of the American War Served in Schenectady as a gun Smith for the Indians, for which I received no recompence, & of which I had the honor of informing your Excellency when last in Schenectady—you was then pleased to express your Surprise at General Schuyler’s not paying me, Since he cou’d draw from Congress what Sums he pleased for the Use of the Indians, yet I must despair of ever reaping any benefit from my Services unless recommended by your Excellency; on whom rests my only dependance arising from the Christian disposition & great Qualities asscribed to your Excellency by all the World—I doubt not Sir of your being disposed to help me, but fear Multiplicity of matters of high importance will prevent your attending to it—⟨mutilated⟩ great Sir dreading to use the freedom of craving an answer—with the utmost respect your Excellency’s most Obedient Servt

John Van Sice Indain InterperterDuring the late war, at Schonectendy

